         Case 1:20-cv-04737-PGG Document 51 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JESSICA DENSON, individually and on
 behalf of all others similarly situated,

                            Plaintiff,                               ORDER

              - against -                                       20 Civ. 4737 (PGG)

 DONALD J. TRUMP FOR PRESIDENT,
 INC.,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Plaintiff seeks permission to amend the Complaint to add a request for injunctive

relief. (See Dkt. No. 49 at 1 n.1) The following briefing schedule will apply to any motion to

amend:

              1. Plaintiff’s motion is due by April 23, 2021;

              2. Defendant’s opposition is due on April 30, 2021; and

              3. Plaintiff’s reply, if any, is due on May 7, 2021.

Dated: New York, New York
       April 16, 2021
                                                    SO ORDERED.


                                                    _______________________________
                                                    Paul G. Gardephe
                                                    United States District Judge
